

CONFIDENTIAL TREATMENT REQUESTED
AMENDMENT NO. 3
TO
MASTER SERVICES AGREEMENT
This Amendment No. 3 to Master Services Agreement (“Amendment No. 3”) effective
as of June 6, 2014 (“Amendment No. 3 Effective Date”) is between Synacor, Inc.
(“Synacor”) and Verizon Corporate Services Group Inc., acting on behalf of
itself and its Affiliates, including Verizon Online LLC (“Verizon” or “Client”)
under which the Parties hereto mutually agree to modify and amend the Master
Services Agreement, dated as of July 25, 2011 (including Supplements and,
together with the Master Agreement, the “Agreement”). All terms defined herein
shall be applicable solely to this Amendment No. 3. Any capitalized terms used
herein, which are defined in the Agreement and not otherwise defined herein,
shall have the meanings ascribed to them in the Agreement.
WHEREAS, Verizon is an Internet Service Provider (“ISP”) and maintains several
web portals through which Verizon delivers content and certain functionality;
and
WHEREAS, Synacor provides web portal solutions for ISPs; and
WHEREAS, Verizon currently engages with Synacor to have Synacor provide a white
labeled portal solution using Synacor for delivery of web search, advertising,
general interest content and other functionality through such web portal
solution; and
WHEREAS, Verizon currently utilizes the services of Synacor to extend Verizon’s
current offering of TV Everywhere services to Users; and
WHEREAS, Verizon desires to utilize the services of Synacor to create an
improved platform and user experience for the offering of TV Everywhere services
to Users; and
WHEREAS, Synacor desires to provide such services to Verizon as further
described herein; and
WHEREAS, the Parties desire to modify certain terms and conditions of the
Agreement, including but not limited to the addition of additional services as
defined herein, as further described herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the Parties agree as follows:
1.
Statement of Work. Attached hereto is a Statement of Work No. 1 (the “Statement
of Work No. 1”) which sets forth, among other things, the scope of the work to
be performed by Synacor (the “TV/Video 3.0 Services”), and the expected
deliverables as a result of the scope of work performed by Synacor.

2.
TV Everywhere Services. The Parties intend and agree that the TV/Video 3.0
Services be deemed incorporated into “TV Everywhere Services” as “TV Everywhere
Services” is used in Section 2.1 of the Agreement, and other locations
throughout the Agreement. [*]

3.
Definitions. A new definition is added to Section 1 of the Agreement as follows:

“Phase 1 Launch Date” shall mean the date of Acceptance (as defined in Statement
of
Work No. 1 to Amendment No. 3 to this Agreement) of all deliverables under Phase
1 of
1 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
Statement of Work No. 1 to Amendment No. 3 to this Agreement, and launch of
those deliverables to Users.
“Phase 2 Launch Date” shall mean the date of Acceptance of all deliverables
under Phase
2 of Statement of Work No. 1 to Amendment No. 3 to this Agreement.
“Phase 3 Launch Date” shall mean the date of Acceptance of all deliverables
under Phase
3 of Statement of Work No. 1 to Amendment No. 3 to this Agreement.
“New Payment Date” shall mean [*]
4.
Development Fee. In exchange for the development services to be provided by
Synacor as part of
the TV/Video 3.0 Services, Verizon shall pay Synacor the total sum of [*]
pursuant to the payment schedule set forth in Statement of Work No. 1. The
particular payment amount may be invoiced by Synacor [*], and shall be due and
payable [*].

5.
[*] Content. The [*] content described in Phase 2 of Statement of Work No. 1
shall be provided [*]

6.
Installation Plan. The Parties mutually agree to create a plan regarding Verizon
product installation
of Verizon’s internet services in an effort to drive traffic to the Client
Branded Portal and increase traffic over time throughout the Term. The Parties
will work jointly on the planning and implementation of such plan with the goal
of launching the test implementation by the end of the third quarter of [*].

7.
Schedule Q – TV Everywhere Services. Section 6. Term. Section 6,Term, of
Schedule Q-TV Everywhere Services is amended and restated as follows:

6. Term. Subject to Section 7 of the Agreement, the term of the TVE Services
shall be coterminous with the term of the Agreement.
8.
Schedule A - Pricing. Section 1(a) of Schedule A of the Agreement is modified by
replacing the
section in its entirety with the following:

Search Services and Advertising Revenue Share: [*]
2 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
[*]
9.
Schedule A - Pricing. Section 1(d) of Schedule A of the Agreement is modified by
replacing the
section in its entirety with the following:

(d) Bandwidth Costs: Unless otherwise mutually agreed by the Parties in writing,
upon [*], Synacor shall be responsible for obtaining all necessary bandwidth to
provide the Service to Users and Subscribers and Synacor will bear [*]of the
costs associated therewith, including but not limited to content distribution
network costs related to the inclusion of video (excluding video related to
services like FiOS or Flexview) on the Client Branded Portals, and Client [*],
via a reduction in the Search and Advertising Revenue Share funds distributed to
Client. In no event will the Bandwidth Costs attributed to Client exceed [*].
Upon written request from Client to Synacor, the Parties agree that they will
meet and discuss in good faith the commercial feasibility of Synacor utilizing
the [*]. The Parties agree that if Synacor contracts with [*] and pursuant to
such contract, Synacor obtains bandwidth to provide the Service to Users, the
Parties will agree in writing on any applicable adjustments to the Bandwidth
Costs allocation set forth in this Agreement.
[*]
10.
Schedule Q – TV Everywhere Services, Section 11. Channel Integration Fees.
Section 11 of Schedule Q is hereby deleted in its entirety.

11.
Schedule Q – TV Everywhere Services, Section 13. Maintenance Fees; Right of
Termination. Section 13 of Schedule Q is hereby deleted in its entirety and
replaced with the following:

Maintenance Fees; [*]
12. EXHIBIT 1 TO SCHEDULE Q (TV EVERYWHERE SERVICES). Exhibit 1 to Schedule Q
(TV Everywhere Services) is modified as follows:
a. The first sentence of Section III A, API Availability, is amended and
restated as follows: “A. “API Availability” means that the entitlement related
API is fully functional with
3 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
[*] average uptime in any calendar month.”
b. The first sentence of Section III C, API Availability Credits, is amended and
restated as follows:
“C. API Availability Credits – If Client makes a request to Synacor within [*]
days of the end of the month in which Synacor failed to meet the SLA, the API
Availability credits set forth below will be applied to Client’s account for [*]
during which Synacor failed to meet the required API Availability of [*] during
the Term of the Agreement.”
13.
Press Release. Each Party may issue a press release related to the relationship
established under this Amendment No. 3 promptly after the Amendment No. 3
Effective Date. Such press release must be approved by the other Party.

14.
Counterparts. This Amendment No. 3 may be executed in two (2) or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument. The exchange of a
fully-executed Amendment No. 3 (in counterparts or otherwise) by fax or other
electronic means shall be sufficient to bind the Parties to the terms and
conditions of this Amendment No.3.

15.
Entire Agreement. This Amendment No. 3 represents the complete and exclusive
statement of the mutual understanding of the Parties and supersedes all previous
written and oral agreements and communications relating to any of the subject
matter hereof. Except as explicitly modified, all terms, conditions and
provisions of the Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 3 as of
the Amendment No. 3 Effective Date.
SYNACOR, INC.    VERIZON CORPORATE SERVICES
GROUP INC.
By: ____/gc/     By: __/jw/    
Name: George Chamoun    Name: John A. Wimsatt
Title: __EVP     Title: __VP Product Development_______
Date: __6-6-14     Date: ___6-25-14    
4 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
STATEMENT OF WORK NO. 1
TO
AMENDMENT NO. 3 TO MASTER SERVICES AGREEMENT
TV/VIDEO 3.0 SERVICES
This Statement of Work No. 1 to this Amendment No. 3 is governed by that certain
Master Services Agreement between Synacor and Client, dated as of July 25, 2011,
as amended (the “Agreement”). Capitalized terms used, but not defined herein,
shall have the meanings ascribed to them in the Agreement.
Subject to the Assumptions set forth below, Synacor shall provide the services
described herein. I. Assumptions:
[*]
5 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
[*]
II.Overall service deliverables [*]
III.Phase 1 - TV/Video 3.0 deliverables to be complete and fully integrated with
the initial deployment of the product: 1) Core Product Pages (some of which are
described in more detail below):
[*]
6 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
[*]
IV. Phase 2 - TV/Video 3.0 deliverables to be complete and fully integrated with
the second deployment of the product:
[*]
7 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
V.
Phase 3 - TV/Video 3.0 deliverables to be complete and fully integrated with the
third deployment of the product:

[*]
VI.
Service Level Agreement.

The Services provided as a result of this Statement of Work No. 1 shall be
subject to, and Synacor shall comply with, all terms of the Service Level
Agreements set forth in Schedule G of the Agreement, and as set forth in Exhibit
1 to Schedule Q.
VII.
Delivery of Services and Acceptance of TV/Video 3.0 Services

A.
Timing. Each Party recognizes that there is a robust timeline being coordinated
between the Parties, and each Party will make commercially reasonable best
efforts to meet those associated timelines (to the extent such Party has
responsibilities under this Statement of Work No.1 pertaining to a specific
deliverable). The Parties will meet to set out such various timelines and
milestones. The Parties agree that such timelines may be adjusted between the
Parties as may be required, provided that the Parties shall cooperate with one
another reasonably and in good faith to ensure that the Services contemplated by
this Statement of Work No. 1 shall be implemented and conducted as set forth
herein.

B.
Meetings, Updates. Synacor and Client shall meet as needed during the Term to
determine the schedule for delivery of the TV/Video 3.0 Services by Synacor to
Client, identify gaps and outline upcoming strategy and high priority projects.
Synacor will attend meetings and/or participate in telephone calls as reasonably
requested by Client, its employee or contractors, or such other times as
reasonably requested by Client, its employees, or contractors, to review
Synacor’s performance in accordance with this Statement of Work No. 1. Said
employees, or contractors may attend such meetings and/or calls, at the sole
discretion of Client. Synacor will provide Client with ongoing updates as to its
progress on the Deliverables, including – when Synacor is near completion of a
Deliverable -- providing Client with regular QA test case reporting success and
failure metrics.

C.
Additional Definitions. The following definitions set apply to this Section VII:

i.“Acceptance” means that one or more Deliverables satisfy the Acceptance Tests.
Final Acceptance means that all Deliverables satisfy the Acceptance Tests.
Non-acceptance means that one or more Deliverables have not satisfied the
Client’s Acceptance Tests. Notwithstanding the foregoing, Acceptance of a
Deliverable and Final Acceptance of all Deliverables shall be deemed to have
occurred, if either (a) Client has notified Synacor of Client’s acceptance of
the Deliverable(s), (b) the Deliverable(s) is/are commercially launched by
Client, or (c) Client does not deliver notice of rejection [*]
ii.“Acceptance Criteria” means [*] and against which the Deliverables may be
evaluated for purposes of Acceptance or Non-acceptance thereof.
iii.“Acceptance Tests” or “Acceptance Testing” mean the tests, reviews and other
activities that are performed [*]to determine whether the Deliverables meet the
Acceptance Criteria.
iv.“Deficiency” means [*]
8 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
[*]
v.“Deliverables” means, all of the goods, products, Services, work, work
product, items, materials and property to be created, developed, produced,
delivered, performed or provided by or on behalf of, or made available through,
Synacor (or any agent, contractor or subcontractor of Synacor) in connection
with this Statement of Work No. 1.
vi.“Specifications” means all specifications, requirements, technical standards,
performance standards, representations and other criteria related to the
Deliverables stated or expressed in this Agreement or this Statement of Work No.
1. Specifications shall include the Acceptance Criteria.
D. Acceptance Testing. Except as otherwise specified in the Statement of Work
No. 1 or the Agreement, all Deliverables shall be subject to the Client’s
Acceptance Testing and Acceptance. Upon completion of all work to be performed
by Synacor with respect to any Deliverable, Synacor shall notify Client that the
Deliverable is ready for the Client to conduct Acceptance Tests. [*], Client
shall complete its Acceptance Testing and provide Synacor with notice of
Acceptance or Nonacceptance with respect to each Deliverable that was evaluated
during such Acceptance Testing. If the Client determines that a Deliverable
satisfies its Acceptance Tests, the Client shall provide Synacor with notice of
Acceptance with respect to such Deliverable. If the Client determines that a
Deliverable fails to satisfy its Acceptance Tests, the Client shall provide
Synacor with notice of Nonacceptance with respect to such Deliverable. In the
event the Client provides notice of Nonacceptance to Synacor with respect to any
Deliverable, Synacor shall correct and repair such Deliverable and submit it to
the Client within a reasonable time following Synacor’s receipt of notice of
Non-acceptance so that the Client may re-conduct its Acceptance Tests with
respect to such Deliverable.
In the event the Client determines in good faith, after re-conducting its
Acceptance Tests with respect to any Deliverable that Synacor has attempted to
correct or repair pursuant to this section, that such Deliverable fails to
satisfy its Acceptance Tests, then, so long as Client has provided timely notice
to Synacor of such non-Acceptance, the Client shall have the continuing right,
at its sole option, to:
[*]
iv. suspend launch of any applicable impacted phase of TV/Video 3.0; or iv.
terminate this Statement of Work No. 1 and/or seek any and all available
remedies.
The Client’s right to exercise the foregoing rights and remedies, including
termination of this Statement of Work No. 1 shall remain in effect until Final
Acceptance. [*]
9 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.


CONFIDENTIAL TREATMENT REQUESTED
VIII. Development Fee Payment Schedule.
Subject to the payments terms set forth in the Agreement and Amendment No. 3,
Client shall pay Synacor the Development Fee referred to in Section 3 of
Amendment No. 3 pursuant to the following payment schedule:
i.[*] payable upon [*].
ii.[*]payable upon [*].
iii.[*] payable [*].
iv.[*] payable upon of [*].
The above amounts shall be due and payable within [*]days after receipt of
Synacor invoice.
10 of 10
[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

